Case 4:20-cv-00165-ALM Document 58 Filed 08/31/21 Page 1 of 2 PageID #: 861




     IN THE U.S. DISTRICT COURT FOR THE EASTERN DISTRICT OF TEXAS,
                            SHERMAN DIVISION

MARK HAMMERVOLD                              §
                                             §
       Plaintiff                             §
                                             §       No. 4:20-CV-00165-ALM
       v.                                    §
                                             §
DIAMONDS DIRECT USA OF                       §
DALLAS, LLC; DAVID BLANK;                    §
DIAMOND CONSORTIUM, INC.                     §
d/b/a THE DIAMOND DOCTOR; and                §
JEWELERS MUTUAL INSURANCE                    §
COMPANY                                      §

   PLAINTIFF MARK HAMMERVOLD AND REMAINING DEFENDANTS DAVID
  BLANK, DIAMOND CONSORTIUM, INC. D/B/A THE DIAMOND DOCTOR, AND
 JEWELERS MUTUAL INSURANCE COMPANY’S JOINT MOTION TO STAY ALL
               DEADLINES AND NOTICE OF SETTLEMENT

       Pursuant to the Eastern District of Texas’s Standing Order Regarding Proper Notification

of Settlement to this Court, Plaintiff Mark Hammervold and the remaining Defendants, David

Blank, Diamond Consortium, Inc. d/b/a The Diamond Doctor, and Jewelers Mutual Insurance

Company hereby notify this Court that these Parties have reached a confidential settlement.

       The settlement resolves all remaining claims in this lawsuit.

       These Parties anticipate completing their settlement, and filing a joint stipulation of

dismissal, with prejudice, as to the remaining Defendants.

       The Parties jointly request that the Court stay all unreached deadlines for thirty (30) days,

including both Parties’ briefing deadlines for the pending motions to dismiss. See Dkt. 57.




                                                 1
Case 4:20-cv-00165-ALM Document 58 Filed 08/31/21 Page 2 of 2 PageID #: 862




                                                   RESPECTFULLY SUBMITTED,

                                                   s/Mark Hammervold
                                                   Mark Hammervold, IL #6320744
                                                   155 S. Lawndale Ave.
                                                   Elmhurst, IL 60126
                                                   (T) 405.509.0372
                                                   (F) 615.928.2264
                                                   mark@hammervoldlaw.com

                                                   Pro se Plaintiff

                                                   Carrie Johnson Phaneuf
                                                   Texas Bar No. 24003790
                                                   Katherine Elrich
                                                   Texas Bar No. 24007158
                                                   Cobb Martinez Woodward PLLC
                                                   1700 Pacific Ave., Suite 3100
                                                   Dallas, TX 75201

                                                   Attorneys for David Blank and
                                                   Diamond Consortium Inc. d/b/a The
                                                   Diamond Doctor

                                                   Shawn W. Phelan
                                                   Texas Bar No. 00784758
                                                   Thomas M. Horan
                                                   Texas Bar No. 24063938
                                                   Thompson, Coe, Cousins & Irons
                                                   700 N. Pearl St., 25th Floor
                                                   Dallas, TX 75201

                                                   Attorneys for Jewelers Mutual Insurance
                                                   Company



                               CERTIFICATE OF SERVICE
       The undersigned hereby certifies that on August 31, 2021, a true and correct copy of the

foregoing filing was served upon all counsel of record via the Court’s ECF system.

                                                       /s/ Mark Hammervold


                                               2
